Gray, J.
In our practice, a caption is indeed affixed to every indictment, and returned with it by the grand jury; and is so far a part of the indictment that it may be referred to in order to ascertain the county and state in and for which the indictment is found. Commonwealth v. Edwards, 4 Gray, 1. Commonwealth v. Fisher, 7 Gray, 492. But defects in the title of the court as stated in the caption may be supplied by reference to the certificate indorsed by the clerk upon the indictment at the time of its return into court. Commonwealth v. Mullen, 13 Allen, 551. In the matter of time, especially, the caption is not the sole evidence; for the caption is usually entitled as of the first day of the term; and yet an indictment with such a caption may be presented by a grand jury impanelled, and for an offence committed, since that day, and may be proved by referring to the clerk’s certificate thereon to have been returned after the day on which it alleges the offence to have been committed. Commonwealth v. Stone, 3 Gray, 453. Commonwealth v. Colton, 11 Gray, 1. In this case, the certificate of the clerk specifies the time of the return and presentment of the indictment, and removes the uncertainty arising from the inspection of the caption alone. Exceptions overruled